ACCEPTED
                                                                                            14-15-00534-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      6/24/2015 11:02:04 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK



                   No. 14-15-00534-CV
                                                                         FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                    IN THE COURT OF APPEALS FOR THE               6/24/2015 11:02:04 AM
                     FOURTEENTH DISTRICT OF TEXAS                 CHRISTOPHER A. PRINE
                                                                           Clerk

                              CHARLES G. SHOOK,
                                              Appellant,

                                         vs.

                RICK HALL and TOMMY YOCHAM, Individually
               and Derivatively on Behalf of Flare Well Testers, Inc.,
                                                    Appellees.


           On Interlocutory Appeal from the 127th Judicial District Court
               of Harris County, Texas, Hon. R.K. Sandill, Presiding
                      Trial Court Cause Number 2015-28269


APPELLANT CHARLES G. SHOOK’S SUR-REPLY IN SUPPORT OF EMERGENCY
 RESPONSE AND REQUEST FOR MORE TIME TO RESPOND TO APPELLEES’
    EMERGENCY MOTION FOR CONTEMPT AND TO REFER CONTEMPT
                 PROCEEDINGS TO TRIAL COURT


MCCATHERN, P.L.L.C.                                    STOGER LAW FIRM
Rodney L. Drinnon                                      Jonathan S. Stoger
Texas Bar No. 24047841                                 Texas Bar No. 00797504
rdrinnon@mccathernlaw.com                              jstoger@stogerlaw.com
Nicholas Zugaro                                        2301 Morse
Texas Bar No. 24070905                                 Houston, Texas 77019
nzugaro@mccathernlaw.com                               Tel: (713) 522-2848
2000 W. Loop South, Suite 2100                         Fax: (713) 522-1120
Houston, Texas 77027
Tel: (832) 533-8689
Fax: (832) 213-4842

          Counsel for Appellant and Accused Contemnor Charles G. Shook
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellant and Accused Contemnor, Charles G. Shook, files this sur-reply in

support of his initial, emergency response to Appellees, Rick Hall and Tommy

Yocham, Individually and Derivatively on Behalf of Flare Well Testers, Inc.’s,

Emergency Motion for Contempt and Request to Refer Contempt Proceedings to the

District Court.

                  I. Request for Time to Fully Respond to Motion

      There is no compelling reason for Appellees to seek emergency relief. A

charge of contempt is quasi-criminal in nature and subjects the contemnor to the very

real possibility of incarceration. A contemnor has a due process right under the

United States and Texas Constitutions to notice and an opportunity to be heard and

an adequate time to respond. See Ex parte Johnson, 654 S.W.2d 415, 420 (Tex.

1983); Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1995). The undersigned have

represented clients in contempt proceedings before and have yet to participate in a

case, other than this one, where contempt was sought on an emergent basis. The

underlying facts and circumstances concerning the contempt charge will not change

if Appellant is given sufficient time to respond, and he asks for at least the ten-day

period under TEX. R. APP. P. 10.3(a) to respond to appellate motions.

        II. Filing Emergency Motions is Appellees’ Calculated Strategy

      Throughout the District Court proceedings, Appellees have filed nearly every


                                          1
motion on an emergency basis, as they do here. This has the effect of depriving

Appellant of a full opportunity to brief the issues and respond. Appellees’ emergency

motion here was filed at 9:06 a.m. on Monday, June 22, 2015, at a time when

Appellant’s counsel were working on other matters. Because the motion was filed

on an emergency basis, counsel had to put aside important work for other clients,

that was also subject to pressing deadlines, to attempt to draft a response. To show

the Court that a response would be forthcoming, counsel filed an initial, emergent

response and requested the normal ten days to file a complete response. To fully

respond and represent their client’s interests, the undersigned need time to research

the legal issues and meet with their client.

         III. Appellant Strongly Denies Appellees’ Contempt Charges

      Appellees misrepresent Appellants’ position in suggesting that he admits to

the charges of contempt. Appellant strongly denies the charges lodged against him.

Despite Appellees’ characterization of the facts, the District Court has never found

him in contempt of court. No contempt citation has ever been entered against him.

      Appellant strongly denies that he violated the terms of the Temporary

Injunction Order and would, if required, mount a defense that any funds transferred

were from a different company than the one in the Temporary Injunction Order.

      At this point, Appellant should not be required to put on his entire defense to

respond to Appellees’ emergency motion. He should be entitled to at least ten days


                                           2
to respond to the motion.

IV. The District Court Proceeded Forward on Contempt Without Jurisdiction

       It stands undisputed by Appellees that the District Court proceeded forward

with their contempt motion without any jurisdiction to do so. The District Court did

not care about the lack of jurisdiction and encouraged Appellant to file a writ of

mandamus if he was unhappy. A three-hour contempt hearing, in the absence of

jurisdiction, then went forward over Appellant’s objection.

   V. Judicial Economy Would Best Be Served by Maintaining Jurisdiction

      One of the issues Appellant intends to raise in the instant interlocutory appeal

and in response to contempt is that the underlying Temporary Injunction Order is

void. A party cannot be held in contempt for violating a void order. Ex parte Shaffer,

649 S.W.2d 300, 301-02 (Tex. 1983). Despite Appellees’ disparagement of the

“Great Writ” of Habeas Corpus, it is the device used to challenge unlawful contempt

citations, include those based on a void order. See id. By maintaining jurisdiction

over the contempt proceeding, either directly or by making only a limited referral to

the District Court for findings and recommendations, see TEX. R. APP. P. 29.4(b),

this Court can consider voidness in both the interlocutory appeal and the contempt

proceeding, and it would prevent the necessity of filing a habeas corpus petition.

      Appellant intends to raise numerous voidness arguments. Some errors will

only be apparent from the reporter’s record. Errors apparent on the face of the record


                                          3
include that Appellees did not secure a Writ of Injunction from the District Clerk

after the Temporary Injunction Order was signed, or serve the non-existent Writ on

Appellant. See Docket Sheet, Ex. 1 (no Writ of Injunction appears and no return of

service for a Writ appears); see also TEX. R. CIV. P. 687 - “Requisites of Writ” (the

Writ of Injunction must be prepared by the clerk and include the clerk’s signature

and seal); TEX. R. CIV. P. 688 - “Clerk to Issue Writ” (“When the petition, order of

the judge and bond have been filed, the clerk shall issue the temporary restraining

order or temporary injunction, as the case may be, in conformity with the terms of

the order, and deliver the same to the sheriff or any constable….”); TEX. R. CIV. P.

689 – “Service & Return” (“The officer receiving a writ of injunction shall indorse

thereon the date of its receipt by him, and shall forthwith exercise the same by

delivering to the party enjoined a true copy thereof. The officer must complete and

file a return in accordance with Rule 107.”).

      There are many other errors with the Temporary Injunction Order and

proceeding, but at this point, Appellant should not be required to mount his entire

defense on an emergency basis and asks for at least ten days to prepare his response.

                                     PRAYER

       For these reasons, Appellant and Alleged Contemnor, Charles G. Shook,

continues to pray that the Court set a reasonable time to respond to Appellees, Rick

Hall and Tommy Yocham, Individually and Derivatively on Behalf of Flare Well


                                          4
Testers, Inc.’s, emergency motions for contempt and to refer contempt proceedings

to the District Court, that the Court deny the motions in all things, and that Appellant

be granted any further he is entitled to, including court costs.


 Respectfully submitted,

/s/ Rodney L. Drinnon                           /s/ Jonathan S. Stoger
Rodney L. Drinnon                               Jonathan S. Stoger
Texas Bar No. 24047841                          Texas Bar No. 00797504
rdrinnon@mccathernlaw.com                       jstoger@stogerlaw.com
Nicholas Zugaro                                 Stoger Law Firm
Texas Bar No. 24070905                          2301 Morse
nzugaro@mccathernlaw.com                        Houston, Texas 77019
McCathern, P.L.L.C.                             Tel: (713) 522-2848
2000 W. Loop South, Suite 2100                  Fax: (713) 522-1120
Houston, Texas 77027
Tel: (832) 533-8689
Fax: (832) 213-4842

Attorneys for Appellant and
Alleged Contemnor Charles G. Shook




                       CERTIFICATE OF COMPLIANCE

      I certify under TEX. R. APP. P. 9.4 that this Response, excluding those
portions that do not count towards the total limit, contains 1,065 words, as measured
by the word count feature in Microsoft Word 2013. The font used is Times New
Roman, 14-Point for the main text, and Time New Roman, 12-Point for the footnote
text.


                                               /s/ Rodney L. Drinnon
                                               Rodney L. Drinnon
                                           5
                         CERTIFICATE OF SERVICE

        I certify that on June 24, 2015, I served a true and correct copy of this Sur-
Reply on all counsel of record, as reflected below, via e-service through
efile.txcourts.gov.


                                              /s/ Rodney L. Drinnon
                                              Rodney L. Drinnon


Ashish Mahendru
amahendru@thelitigationgroup.com
Darren A. Braun
dbraun@thelitigationgroup.com
Mahendru, P.C.
639 Heights Boulevard
Houston, Texas 77007

Attorneys for Appellees
Rick Hall and Tommy Yocham,
Individually and Derivatively on Behalf
of Flare Well Testers, Inc.




                                          6